Blake, C. J.
(dissenting). — The order appointing John A. Davis administrator of the estate of Andrew J. Davis, deceased, has not been revoked or suspended, and remains in full force. (Prob. Prac. Act, § 1.) This party has failed or refused to qualify according to law and enter upon the discharge of his trust. The circumstances which environ this omission are stated in the opinion of the court, and need not be reiterated. The statute appears to have pointed out the proceedings which should have been followed in this matter: “If, after granting letters of administration on the ground of intestacy, a will of the decedent is duly proved and allowed by the court, the letters of *216administration must be revoked, and tbe powers of administrator shall cease, and he must render an account of his administration within such time as the court shall direct.” (Prob. Prac. Act, § 102.)
The foregoing order was made upon the sole ground of the intestacy of Andrew J. Davis, deceased, and directed that letters of administration should be issued to John A. Davis. If this person had at any time when the appeal from that order was not pending in this court executed the bond, and taken the official oath, letters of administration upon the said estate, signed by the clerk of the court below, would have been issued without any further decree thereon. There was no prohibition by the law of such action upon his part. The chief element of the section supra is that the court had been governed in the exercise of its jurisdiction by the fact that the deceased person died intestate, and has therefore made an order which might be erroneous, and should be set aside. No person can be appointed executor of the alleged will of said Andrew J. Davis, deceased, until this order has been revoked. The statute defines this time to be when the will of the decedent has been “duly proved and allowed by the court.” There is a contest concerning the said will, which has not been proved and allowed. I know of no legal reason for the refusal of the said John A. Davis to comply with the provisions of the Probate Practice Act, which regulate the administration of the estates of deceased persons, and think that the order for his appointment should be set aside, and that the court below should proceed to hear and determine upon its merits the petition of the appellant.